Citation Nr: 0511486	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from July 
1971 to November 1975, and service in the U.S. Army National 
Guard from June 1992 to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied, in pertinent 
part, the veteran's claim of entitlement to service 
connection for a cervical spine injury.  The veteran has 
perfected a timely appeal.

In April 2003, the veteran submitted a statement to the RO 
which is construed as a claim of entitlement to a disability 
rating in excess of 30 percent for residuals of a laparotomy 
with ventral hernia.  This issue has not yet been adjudicated 
and is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the RO advised the veteran that he had been 
scheduled for a videoconference hearing before a Veterans Law 
Judge on April 5, 2005.  In a statement dated on March 11, 
2005, the veteran indicated that he wanted to withdraw his 
earlier request for a videoconference hearing, and instead 
wanted hearing before a Veterans Law Judge at the RO.  It is 
unclear when the RO received this notice.  The Board hereby 
grants the veteran's motion to reschedule his hearing.  
38 C.F.R. §§ 20.702(c), 20.704(c) (2004).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


